DETAILED ACTION
Status of Claims
	This action is in response to the arguments to application 16/252203 filed on 2/11/2021. Claims 1-20 are pending and have been examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Applicant argues the disclosed limitations overcome the previously set 35 USC § 101 rejection of the independent claims. Applicant claims initiating an action with respect to the control component based on the cumulative usage and a threshold. However the disclosed limitation of “initiating an action” is broad and can be interpreted as simply displaying data, which limits the application to an abstract idea and thus not integrated into practical invention and not patent eligible subject matter. Applicant cites SiRF, and argues the disclosed limitation of initiating an action is similar the cited case in that the action of the control component, however as explained, initiating an action with respect to the control component is broad and subject to interpretation. Examiner recommends specifically disclosing the action and how it is related to controlling the system, for example pausing the control component or reducing speed, 
Furthermore, Applicant argues the disclosed limitations overcome the previously cited reference Jesse et al. U.S. Patent No. 9,346,557 (“Jesse”) under the set 35 USC § 102 claim rejection. Applicant argues Jesse fails to teach each and every element set forth in claim 1. Examiner respectfully disagrees. Jesse discloses the limitations in various sections of the prior art:
Jesse teaches sampling at various time intervals data relating to an aircraft’s parameter within specific environmental states that include pressure and altitude, see the limitation rejection below:
determining, based on measurement data pertaining to an operating environment of the vehicle during the operation of the vehicle, a respective environmental state for each respective time segment of a plurality of time segments; (see at least [claim 1] receiving input flight data captured by an on-board recorder of an aircraft; performing flight data validation on the input flight data to generate validated flight data; and performing flight data analysis on the validated flight data to detect at least one predetermined type of flight event; AND [col. 1, line 59-61] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)

Furthermore, Applicant argues that Jesse fails to teach an effective usage. However, the Applicant discloses the effective usage in specification as loading, wear, stress, and/or the like, thus allowing for broad reasonable interpretation to include said effective usage as a pressure or 
determining, for each respective time segment of the plurality of time segments, an effective usage associated with the respective time segment based at least in part on a respective duration of the respective time segment and the respective environmental state associated with the respective time segment, resulting in a plurality of effective usages associated with the plurality of time segments; (see at least [claim 2] The flight data monitoring method according to claim 1, wherein the input flight data comprises a set of parameters sampled at time intervals providing a series of data values for each parameter. AND [col. 10, line 36-48] The sensor 3 may measure airspeed, outside temperature, or pressure for example. The inputs from the aircraft systems 4 may be status signals from the navigation system or collision avoidance system for example. The logical frame layout 5 may specify the parameters which are to be sampled, and the sampling interval for those parameters. It will be understood that different flight parameters may be sampled at different intervals/frequencies. The flight data recorder 6 may record onto tape or Solid state memory and be designed to meet crash worthiness requirements and can either be removed from the aircraft for data testing or provide a data output which permits data to be transferred to a hand-held download unit when required.)

Finally, Jesse teaches an effective usage, compiling said effective usages and apply a validation test in order to determine whether the sampled parameter data is within a predetermined threshold range to allow for sensor failure detection. Details concerning the rejection can be seen below:
calculating a cumulative usage associated with the control component based on the plurality of effective usages; and initiating an action with respect to the control component based on a relationship between the cumulative usage and a threshold (see at least [Fig. 2B] AND [col. 11, line 47-64] At a step A2, for each parameter being analysed the analysis circuitry 9 compares the validated flight data samples for the parameter with one or more ranges set in the event specification for that parameter. Invalid samples or invalid parameters are generally excluded from the analysis at this point. However, in some embodiments the user of the system may optionally select whether or not to include the invalid samples or parameters in the analysis. This can be useful to allow the user to compare the analysis of all samples and parameters with the analysis of only the valid samples and parameters, to check the effect of the validation.
	At a step A3, if it is determined that the samples are not within any of the set 	ranges, then no event is triggered and so the procedure will return to the step A0 	for the next parameter in turn. 
	If some samples of data fall outside any of the safety ranges being tested, then the 	procedure moves on to a step A4, where an event corresponding to the range is 	triggered.)
Regarding claims 14 and 18. Applicant notes that the claims are silent to the elements similar to independent claim 1, which Applicant argues is patentable over the previously cited references, as discussed above. Applicant argues that claims 14 and 18 as patentable for the similar reasons of regarding the patentability of claim 1. Examiner respectfully disagrees. See arguments concerning patentability of claim 1 and further details concerning the rejection below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification, “a control component” are described in context of an aircraft such as (e.g., flight control surfaces, motors, propellers, rotors, and/or the like) as seen in [¶ 0013].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8, 12-14, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental processes for obtaining data and executing an application in order to forward a command to a vehicle control unit. Applicant claims initiating an action with respect to the control component based on the cumulative usage and a threshold. However the disclosed limitation of “initiating an action” is broad and can be interpreted as simply displaying data. Examiner recommends specifically disclosing the action and how it is related to controlling the system in order to overcome the 35 U.S.C. 101 rejection.
	Independent claims 1, 14 and 18 recite methods and/or systems for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. This is a generic process for monitoring and transferring information associated with a vehicle control component.
	The claimed invention is directed to an abstract idea without significantly more. The claims recite a generic system of monitoring data associated with a specific vehicle component. This judicial exception is not integrated into a practical application because the independent claim is directed to an abstract idea with additional generic elements, a generic ‘control component’ and generic information such as ‘measurement data’, and ‘cumulative usage’. Accordingly, these additional elements do not integrate the abstract idea of monitoring a vehicle control component based on measurement data and usage information. Thus, the claim is directed to an abstract idea.
	The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic hardware component, such as a control component, cannot provide an inventive concept. Thus, the claim is not patent eligible.

	Claims 7 and 17, recite the methods and/or systems to determine specification data associated with the control component and classifying measurement data per a qualitative environment state based on a threshold value. This claim when given broadest reasonable interpretation is merely a system for generating data, and does not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claim 1 is directed to a judicial exception.
	Claim 12 recites the method to determine cumulative usage data associated and compare the value with a threshold to generate a maintenance recommendation based on the usage being above a certain threshold. This claim when given broadest reasonable interpretation is merely a system for displaying and transferring information. Therefore these additional elements are directed to an abstract idea and claim 1 is directed to a judicial exception.
	Claim 20 recites the method to generate information indicative the actuation state of the control component throughout the respective time segments during various environmental states. This claim when given broadest reasonable interpretation is merely a system for generating information. Therefore these additional elements are directed to an abstract idea and claim 18 is directed to a judicial exception.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jesse et al. U.S. Patent No. 9,346,557 (“Jesse”).
Regarding claim 1 as best understood, Jesse discloses a method of monitoring a control component during operation of a vehicle, the method comprising:
determining, based on measurement data pertaining to an operating environment of the vehicle during the operation of the vehicle, a respective environmental state for each respective time segment of a plurality of time segments; (see at least [claim 1] receiving input flight data captured by an on-board recorder of an aircraft; performing flight data validation on the input flight data to generate validated flight data; and performing flight data analysis on the validated flight data to detect at least one predetermined type of flight event; AND [col. 1, line 59-61] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)
determining, for each respective time segment of the plurality of time segments, an effective usage associated with the respective time segment based at least in part on a respective duration of the respective time segment and the respective environmental state associated with the respective time segment, resulting in a plurality of effective usages associated with the plurality of time segments; (see at least [claim 2] The flight data monitoring method according to claim 1, wherein the input flight data comprises a set of parameters sampled at time intervals providing a series of data values for each parameter. AND [col. 10, line 36-48] The sensor 3 may measure airspeed, outside temperature, or pressure for example. The inputs from the aircraft systems 4 may be status signals from the navigation system or collision avoidance system for example. The logical frame layout 5 may specify the parameters which are to be sampled, and the sampling interval for those parameters. It will be understood that different flight parameters may be sampled at different intervals/frequencies. The flight data recorder 6 may record onto tape or Solid state memory and be designed to meet crash worthiness requirements and can either be removed from the aircraft for data testing or provide a data output which permits data to be transferred to a hand-held download unit when required.)
calculating a cumulative usage associated with the control component based on the plurality of effective usages; and initiating an action with respect to the control At a step A2, for each parameter being analysed the analysis circuitry 9 compares the validated flight data samples for the parameter with one or more ranges set in the event specification for that parameter. Invalid samples or invalid parameters are generally excluded from the analysis at this point. However, in some embodiments the user of the system may optionally select whether or not to include the invalid samples or parameters in the analysis. This can be useful to allow the user to compare the analysis of all samples and parameters with the analysis of only the valid samples and parameters, to check the effect of the validation.
At a step A3, if it is determined that the samples are not within any of the set ranges, then no event is triggered and so the procedure will return to the step A0 for the next parameter in turn. 
If some samples of data fall outside any of the safety ranges being tested, then the procedure moves on to a step A4, where an event corresponding to the range is triggered.)

Regarding claim 3 as best understood, Jesse discloses the method of claim 1, wherein determining the respective environmental state comprises determining a qualitative environmental state based on a subset of the measurement data during the respective time segment (see at least [col. 1, line 59 - col. 2, line 2] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter. The sampling rate does not have to be the same for each type of parameter. For example, it may be desired to sample different parameters with different sampling rates depending on how frequently each parameter is expected to change.)

Regarding claim 4 as best understood, Jesse discloses the method of claim 3, further comprising obtaining specification data associated with the control component, (see at least [col. 5, line 33-39] The flight data analysis may comprise comparing the validated flight data with event thresholds to identify the at least one predetermined type of flight event. The types of event and the thresholds for those events may be defined in an analysis specification. Different analysis specifications may be provided for different aircraft types and different aircraft operators.) 
wherein determining the qualitative environmental state comprises classifying the subset of the measurement data into the qualitative environmental state from among a plurality of qualitative environmental states based at least23UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H0063988 (002.1580US) in part on a relationship between the subset of the measurement data and the specification data (see at least [col. 5, line 33-39] The flight data analysis may comprise comparing the validated flight data with event thresholds to identify the at least one predetermined type of flight event. The types of event and the thresholds for those events may be defined in an analysis specification. Different analysis specifications may be provided for different aircraft types and different aircraft operators. AND [col. 11, line 9-20] The validated flight data is then analysed by analysis circuitry 9, to detect various events of interest. The analysis circuitry 9 may maintain an analysis specification which identifies the events to be detected and the triggering conditions for those events. The analysis circuitry 9 may also generate a safety report listing any safety-critical events which have occurred. At least the safety-critical events, and optionally also other events, may be passed to a human analyst for further investigation. Data values or parameters which are identified as invalid by the validation processing are excluded from the analysis so that they do not trigger invalid events.)

	Regarding claim 6 as best understood, Jesse discloses the method of claim 1, wherein determining the respective environmental state comprises determining, for each of a plurality of environmental conditions, a qualitative environmental state associated with the respective environmental condition during the respective time segment based on a respective subset of the measurement data during the respective time segment corresponding to the respective environmental condition (see at least [col. 1, line 59-65] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)

Claim Rejections - 35 USC § 103
Claims 2, 5, 13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view of Harrison et al. U.S. Patent No. 9,663,223 (“Harrison”).
Regarding claim 2 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to 
However, Harrison teaches the method of claim 1, wherein determining the effective usage comprises: determining, for each respective time segment of the plurality of time segments, a usage coefficient based at least in part on the respective environmental state associated with the respective time segment; and calculating the effective usage associated with the respective time segment as a product of the usage coefficient and the respective duration of the respective time segment (see at least [col. 4, line 63 – col. 5, line 16] Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating an effective usage term during a respective time segment for said component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.

Regarding claim 5 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include calculating an effective usage term during a respective time segment for said component.
However, Harrison teaches the method of claim 3, wherein determining the effective usage comprises: determining, for each respective time segment of the plurality of time segments, a usage coefficient based at least in part on the qualitative environmental state associated with the respective time segment; and calculating the effective usage associated with the respective time segment as a product of the usage coefficient and the respective duration of the respective time segment (see at least [col. 4, line 63 – col. 5, line 16] Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to include calculating an effective usage term during a respective time segment for said component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating an effective usage term during a respective time segment for said component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.

Regarding claim 13 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to 
However, Harrison teaches the method of claim 1, further comprising determining, based on feedback indicative of physical operation of the control component during the operation of the vehicle, a respective actuation state for each respective time segment of a plurality of time segments during the operation of the vehicle, wherein determining the effective usage comprises: determining, for each respective time segment of the plurality of time segments, a usage coefficient based at least in part on the respective environmental state associated with the respective time segment and the respective actuation state associated with the respective time segment; and calculating the effective usage associated with the respective time segment as a product of the usage coefficient and the respective duration of the respective time segment (see at least [col. 4, line 63 – col. 5, line 16] Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to include calculating an effective usage term during a respective time segment for said component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating an effective usage term during a respective time segment for said component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.

Regarding claim 18 as best understood, Jesse teaches a method of monitoring a flight control component associated with an aircraft, the method comprising:
obtaining, from one or more data sources onboard the aircraft, measurement data for a plurality of environmental conditions; (see at least [claim 1] receiving input flight data captured by an on-board recorder of an aircraft; performing flight data validation on the input flight data to generate validated flight data; and performing flight data analysis on the validated flight data to detect at least one predetermined type of flight event; AND [col. 1, line 59-61] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)
obtaining specification data associated with the flight control component; (see at least [col. 5, line 33-39] The flight data analysis may comprise comparing the validated flight data with event thresholds to identify the at least one predetermined type of flight event. The types of event and the thresholds for those events may be defined in an analysis specification. Different analysis specifications may be provided for different aircraft types and different aircraft operators.)
determining, for each respective time segment of a plurality of time segments, a representative state for each respective environmental condition of the plurality of environmental conditions based on a respective subset of the measurement data corresponding to the respective environmental condition and the respective time segment using the specification data; (see at least [col. 1, line 59-65] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)
determining a cumulative usage associated with the flight control component based on the respective effective usage associated with each respective time segment of the plurality of time segments; and initiating an action with respect to the flight control component when the cumulative usage is greater than a threshold (see at least [claim 2] The flight data monitoring method according to claim 1, wherein the input flight data comprises a set of parameters sampled at time intervals providing a series of data values for each parameter. AND [Fig. 2B] AND [col. 11, line 47-64] At a step A2, for each parameter being analysed the analysis circuitry 9 compares the validated flight data samples for the parameter with one or more ranges set in the event specification for that parameter. Invalid samples or invalid parameters are generally excluded from the analysis at this point. However, in some embodiments the user of the system may optionally select whether or not to include the invalid samples or parameters in the analysis. This can be useful to allow the user to compare the analysis of all samples and parameters with the analysis of only the valid samples and parameters, to check the effect of the validation.
At a step A3, if it is determined that the samples are not within any of the set ranges, then no event is triggered and so the procedure will return to the step A0 for the next parameter in turn. 
If some samples of data fall outside any of the safety ranges being tested, then the procedure moves on to a step A4, where an event corresponding to the range is triggered.)
Jesse fails to explicitly disclose the method to further include determining a usage coefficient per component, per environmental condition and calculating an effective usage term during a respective time segment for said component.
However, Harrison teaches the method of further comprising:
identifying, for each respective time segment of a plurality of time segments, a respective usage coefficient based on the representative state for each respective environmental condition of the plurality of environmental conditions; (see at least [col. 4, line 63 – col. Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
determining, for each respective time segment of the plurality of time segments, a respective effective usage associated with the respective time segment based at least in part on a respective duration of the respective time segment and the respective usage coefficient; (see at least [col. 4, line 63 – col. 5, line 16] Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to further include determining a usage coefficient and an effective usage per component, per environmental condition and calculating an effective usage term during a respective time segment for said component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating a usage coefficient and an effective usage during a respective time segment for said component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.

Regarding claim 19 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include determining a usage coefficient term during a respective time segment for said component.
However, Harrison teaches the method of claim 18, further comprising determining an integrated contextual state for each respective time segment of the plurality of time segments using the representative state for each respective environmental condition of the plurality of environmental conditions, wherein identifying the respective usage coefficient comprises obtaining the respective usage coefficient associated with the integrated contextual state from a lookup table using the integrated contextual state (see at least [col. 4, line 63 – col. 5, line 16] Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to further include determining a usage coefficient per component, per environmental condition and calculating an effective usage term during a respective time segment for said component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating a usage coefficient during a respective time segment for said component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view of Harrison as applied to claim 6 above, and further in view of Sivich et al. U.S. Pub. No. 2019/0377319 (“Sivich”).
Regarding claim 7 as best understood, Jesse in view of Harrison discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include obtaining specification data associated with the control component.
However, Sivich teaches the method of claim 6, further comprising obtaining specification data associated with the control component, wherein determining the qualitative environmental state comprises for each respective environmental condition, classifying the As an illustrative example, the manufacturing system 164 detects the condition in response to determining that the third data 143 indicates that the aircraft part is positioned lower in the 3D space (e.g., y-coordinates are lower) than indicated by the specification, that the third data 143 indicates a higher than threshold difference between the first load measurement and the second load measurement, or both.)
Thus, Jesse in view of Harrison discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Sivich teaches the method to include obtaining specification data associated with the control component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse in view of Harrison and incorporate the teachings of Sivich and include a step for obtaining specification data associated with the control component. Doing so allows for more accurate monitoring and analysis of the vehicle control component usage at the various time segments.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view of Sivich as applied to claim 7 above, and further in view of Harrison. 
Regarding claim 8 as best understood, Jesse in view of Harrison and Sivich discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment 
However, Harrison teaches the method of claim 6, further comprising obtaining specification data associated with the control component, wherein determining the qualitative environmental state comprises for each respective environmental condition, classifying the respective subset of the measurement data into the qualitative environmental state based at least in part on a relationship between the respective subset of the measurement data and a respective threshold of the specification data corresponding to the respective environmental condition (see at least [¶ 0053] As an illustrative example, the manufacturing system 164 detects the condition in response to determining that the third data 143 indicates that the aircraft part is positioned lower in the 3D space (e.g., y-coordinates are lower) than indicated by the specification, that the third data 143 indicates a higher than threshold difference between the first load measurement and the second load measurement, or both.)
Thus, Jesse in view of Harrison and Sivich discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to include classifying the respective subset of the measurement data into the qualitative environmental state based on a relationship between the respective subset of the measurement data and a respective threshold of the specification data corresponding to the respective environmental condition.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jesse as applied to claim 1 above, and further in view of Pilavdzic et al. U.S. Pub. No. 2014/0230761 (“Pilavdzic”).
Regarding claim 9 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include initiating the action comprises dynamically operating the control component in a manner that is influenced by the cumulative usage.
However, Pilavdzic teaches the method of claim 1, wherein initiating the action comprises dynamically operating the control component in a manner that is influenced by the cumulative usage (see at least [¶ 0242] In accordance with another option, the apparatus 100 may be further adapted such that the mass flow of the cooling medium 116 is configured to control temperature by closed-loop control of the pressure of the cooling medium 116. A temperature feedback signal from the temperature sensor 118 is used to dynamically control, based on vehicle parameters of the movable vehicle 101, operation of the pressure-reducing device 309, of the pressure-reducing device 331, and of the pressure-reducing device 392. The parameters are set by the control system 391 based on an engine load associated with the engine 102.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Pilavdzic teaches the method to include initiating the action comprises dynamically operating the control component in a manner that is influenced by the cumulative usage.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Pilavdzic and include initiating the action comprises dynamically operating the control component in a manner that is influenced by the cumulative usage. Doing so allows for more efficient operation of said control component based on accurate monitoring. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jesse as applied to claim 1 above, and further in view of Schaeffer et al. U.S. Pub. No. 2017/0296965 (“Schaeffer”).
Regarding claim 12 as best understood, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include initiating the action comprises providing a maintenance recommendation when the cumulative usage is greater than the threshold
However, Schaeffer teaches the method of claim 1, wherein initiating the action comprises providing a maintenance recommendation when the cumulative usage is greater than the threshold (see at least [¶ 0024] Whenever predictions indicate cleaning or replacement is within the near future (such as less than about 100 hours of flight time), the control unit may send a signal that in turn generates a notification to the aircraft crew, maintenance crew, and/or other associated group. In this manner, PHM may provide for more efficient improvements to aircraft reliability as well as help lower operation expenses.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Schaeffer teaches the method to include initiating the action comprises providing a maintenance recommendation when the cumulative usage is greater than the threshold.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Schaeffer and include initiating the action comprises providing a maintenance recommendation when the cumulative usage is greater than the threshold. Doing so allows for more efficient operation of said control component.

Claims 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view of Harrison and Irwin, III et al. U.S. Pub. No. 2019/0332125 (“Irwin, III”).
Regarding claim 14 as best understood, Jesse discloses an aircraft system comprising:
a data source onboard the aircraft to provide measurement data for an environmental condition; (see at least [claim 1] receiving input flight data captured by an on-board recorder of an aircraft; performing flight data validation on the input flight data to generate validated flight data; and performing flight data analysis on the validated flight data to detect at least one predetermined type of flight event; AND [col. 1, line 59-61] The input flight data may comprise a set of parameters sampled at time intervals providing a series of data values for each parameter. For example, measured parameters may include aircraft heading, pressure or radio altitude, air temperature, acceleration in various directions, whether the landing gear is up or down, the extent to which flaps have been activated, and many other kinds of parameter.)
a processing system coupled to the data source and the flight control system to 25UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H0063988 (002.1580US)determine, for each respective time segment of a plurality of time segments, a representative state for the environmental condition based on a subset of the measurement data corresponding to the respective time segment; (see at least [claim 2] The flight data monitoring method according to claim 1, wherein the input flight data comprises a set of parameters sampled at time intervals providing a series of data values for each parameter. AND [col. 10, line 36-48] The sensor 3 may measure airspeed, outside temperature, or pressure for example. The inputs from the aircraft systems 4 may be status signals from the navigation system or collision avoidance system for example. The logical frame layout 5 may specify the parameters which are to be sampled, and the sampling interval for those parameters. It will be understood that different flight parameters may be sampled at different intervals/frequencies. The flight data recorder 6 may record onto tape or Solid state memory and be designed to meet crash worthiness requirements and can either be removed from the aircraft for data testing or provide a data output which permits data to be transferred to a hand-held download unit when required.)
determine a cumulative usage based on the respective effective usages associated with the respective time segments of the plurality of time segments, wherein the flight control The flight data monitoring method according to claim 1, wherein the input flight data comprises a set of parameters sampled at time intervals providing a series of data values for each parameter. AND [Fig. 2B] AND [col. 11, line 47-64] At a step A2, for each parameter being analysed the analysis circuitry 9 compares the validated flight data samples for the parameter with one or more ranges set in the event specification for that parameter. Invalid samples or invalid parameters are generally excluded from the analysis at this point. However, in some embodiments the user of the system may optionally select whether or not to include the invalid samples or parameters in the analysis. This can be useful to allow the user to compare the analysis of all samples and parameters with the analysis of only the valid samples and parameters, to check the effect of the validation.
At a step A3, if it is determined that the samples are not within any of the set ranges, then no event is triggered and so the procedure will return to the step A0 for the next parameter in turn. 
If some samples of data fall outside any of the safety ranges being tested, then the procedure moves on to a step A4, where an event corresponding to the range is triggered.)
Jesse fails to explicitly disclose the system to include determining a respective usage coefficient based on the representative state for the respective time segment and calculating each respective time segment, a respective effective usage using the respective usage coefficient However, Harrison teaches the system to determine, for each respective time segment, a respective usage coefficient based at least in part on the representative state for the respective Alternatively, the braking force and coefficient model 212 produces an output 214 that includes a braking coefficient, or Mu 222. The Mu 222 is a direct indicator of the runway friction characteristics and the airplane's maximum stopping capability for that runway 104 at the time of the landing event 100. This is useful in determining if an airplane 102 is capable of landing on this runway 104 at its given weight, configuration, and atmospheric conditions. When a friction-limited condition exists with respect to the runway 104, the braking coefficient represents the runway friction characteristics. The braking force and coefficient model 212 may additionally or alternatively provide a braking force 224 as the output 214. The braking force 224 represents the amount of force applied through the braking system during the duration 110 or at any point during the landing event 100. As with the Mu 222, the braking force 224 can provide an indication of the braking performance of the aircraft 102, which may then be used to monitor the braking system, brake wear, the pilot stopping technique, or when compared to multiple landing events 100 on a particular runway 104, to detect or predict runway friction characteristics.)
Thus, Jesse discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Harrison teaches the method to include calculating an effective usage term during a respective time segment for said component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse and incorporate the teachings of Harrison and include a step for calculating an effective usage term during a respective time segment for said 
Jesse in view of Harrison fail to explicitly disclose the system to include a flight control component, an actuation arrangement coupled to the flight control component, and a flight control system coupled to the actuation arrangement to command the actuation arrangement for operating the flight control component. However, Irwin, III teaches the system to include a flight control component; an actuation arrangement coupled to the flight control component; a flight control system coupled to the actuation arrangement to command the actuation arrangement for operating the flight control component; and (see at least [¶ 0071] One or more of the propulsors 112, 114, the propulsor actuator 116, the control surfaces 128, or the control surface actuators 410 correspond to flight control effectors 460 of the aircraft 100. The flight control effectors 460 are configured to adjust properties (e.g., thrust, speed, acceleration, and attitude, such as pitch, roll and yaw) of the aircraft 100 to control states of the aircraft 100.)
Thus, Jesse in view of Harrison discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions, and to include calculating an effective usage term during a respective time segment for said component. Irwin, III teaches the system to include a flight control component, an actuation arrangement coupled to the flight control component, and a flight control system coupled to the actuation arrangement to command the actuation arrangement for operating the flight control component.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse in view of Harrison and incorporate the teachings of Irwin, III and include a flight control component, an actuation arrangement coupled to the 

Regarding claim 17 as best understood, Jesse discloses the aircraft system of claim 14, further comprising a data storage element maintaining specification data associated with the flight control component, (see at least [col. 5, line 33-39] The flight data analysis may comprise comparing the validated flight data with event thresholds to identify the at least one predetermined type of flight event. The types of event and the thresholds for those events may be defined in an analysis specification. Different analysis specifications may be provided for different aircraft types and different aircraft operators.)
the specification data including a threshold for the environmental condition, wherein the processing system is coupled to the data storage element to determine the representative state for the environmental condition for each respective time segment by classifying the subset of the measurement data corresponding to the respective time segment into one of a plurality of qualitative stages based on the threshold (see at least [col. 5, line 33-39] The flight data analysis may comprise comparing the validated flight data with event thresholds to identify the at least one predetermined type of flight event. The types of event and the thresholds for those events may be defined in an analysis specification. Different analysis specifications may be provided for different aircraft types and different aircraft operators. AND [col. 11, line 9-20] The validated flight data is then analysed by analysis circuitry 9, to detect various events of interest. The analysis circuitry 9 may maintain an analysis specification which identifies the events to be detected and the triggering conditions for those events. The analysis circuitry 9 may also generate a safety report listing any safety-critical events which have occurred. At least the safety-critical events, and optionally also other events, may be passed to a human analyst for further investigation. Data values or parameters which are identified as invalid by the validation processing are excluded from the analysis so that they do not trigger invalid events.)

Regarding claim 20 as best understood, Jesse in view of Harrison discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component during the span of use throughout various environment conditions. Jesse fails to explicitly disclose the method to include obtaining feedback indicative of a respective actuation state of the flight control component.
However, Irwin, III teaches the method of claim 19, further comprising obtaining feedback indicative of a respective actuation state of the flight control component for each respective time segment of the plurality of time segments, wherein the integrated contextual state for each respective time segment of the plurality of time segments comprises the respective actuation state of the flight control component for the respective time segment (see at least [¶ 0079] The thrust inceptor 522 receives a pilot input ( e.g. , a thumbwheel input or a collective input ) or an autopilot input , and generates a v - dot command signal 542 , where v - dot indicates acceleration or rate of change of speed / velocity . For example, the thrust inceptor 522 (or other circuitry ) performs a table lookup using the thumbwheel input to generate the v - dot command signal 542. The thrust inceptor 522 outputs the v - dot command signal 542 to the speed select circuitry 508 and to the acceleration command circuitry 510.)
Thus, Jesse in view of Harrison discloses a method for monitoring the control components associated with a vehicle and determining the usage associated with said component 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Jesse in view of Harrison and incorporate the teachings of Irwin, III and include obtaining feedback indicative of a respective actuation state of the flight control component. Doing so allows for efficient operation of said actuator arrangement for said control component. 

Allowable Subject Matter
	Claims 10-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the claim rejections under 35 USC § 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668